EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given by Kyle Schlueter on May 5, 2021.

The application has been amended as follows:
In the Claims:
Amend Claim 17 to the following: 
Claim 17 (proposed amendment):  A computer-based system for beautifying an electronic document comprising text that is organized in a plurality of sections, the system comprising a processor that is adapted to:







Amend Claim 18 to the following: 
Claim 18 (proposed amendment):  The system of Claim 17, wherein the processor is further adapted

Amend Claim 19 to the following: 
Claim 19 (proposed amendment):  The system of Claim 17, wherein the processor is further adapted 

Amend Claim 20 to the following: 
Claim 20 (proposed amendment):  The system of Claim 17, wherein the processor is further adapted to:





Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 8, and 17:
The prior art discloses receiving user input to define a textual element in a document. Additionally, the prior art discloses classifying the textual element (e.g., as a heading or list element) and identifying its styles and formatting, while locating additional textual element of the same classification with different styles and formatting where the actual text of the element differs. Further, the prior art discloses ranking style and formatting attributes for textual elements and presenting the ranked attributes to a user. Finally, the prior art discloses receiving a user input to select style and formatting attributes to be applied to the textual elements.
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 8, and 17 are allowable.

Claims 2-7, 9-16, and 18-20:
	The claims are dependent upon Claims 1, 8, or 17, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Miller, US Publication 2011/0047506, System and method for tracking data formatting objects using a database.
Suarez et al., US Publication 2014/0365881, System and method for applying preferred styles to text objects.
LaFever et al., US Publication 2017/0243028, System and method for anonymizing data elements in a document. 
Ichimura et al., US Patent 6,580,438, System and method for tracking styles previously applied to text elements.
Helfand et al., US Patent 8,181,104, System and method for monitoring style and formatting applied to a document. 
Mottram, US Patent 10,614,392, System and method for tracking document formatting. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176